Citation Nr: 1001299	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1970 to November 1972.  He served in the Republic of 
Vietnam from March 1972 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2007, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The Board remanded the case for additional 
development in September 2007.  

In July 2009 the Board requested a VA medical expert opinion 
under the provisions of 38 C.F.R. § 20.901.  The Veteran, by 
correspondence sent to his address of record and to his 
service representative dated October 19, 2009, was provided a 
copy of the medical expert opinion received and was notified 
of his right to submit additional evidence or argument.  
Although the correspondence sent to the Veteran was returned 
as undeliverable, an informal brief was submitted in support 
of the claim in November 2009 without additional evidence or 
indication of a change of address.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claim by correspondence dated in August 2001 and October 
2007.  The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  A review of 
the record indicates the Veteran was not informed that the 
VCAA notice requirements applied to all elements of a claim.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  The Board notes that 
records added to the record since the Board's last remand 
include Social Security Administration (SSA) records that 
show the Veteran began receiving Supplemental Security Income 
(SSI) payments in January 2008.  Records from the SSA have 
not been associated with the claims file.  The Court has held 
that SSA decisions are not controlling for VA purposes, but 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the Veteran in gathering 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992).  Where SSA disability benefits have been 
granted, a remand to obtain SSA records is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security 
Administration benefit claim, as well 
as, all associated medical records.  

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

